Citation Nr: 0606955	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-15 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material has been presented to reopen a claim 
for service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
November 1941 to June 1942, and from May 1945 to March 1946.  
He was a prisoner of war of the Japanese Army from April 1942 
to June 1942.  The veteran died in June 1990.  The appellant 
is the veteran's wife.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 denial of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The Board notes that the appellant had also perfected appeals 
with regard to claims for accrued benefits and non-service-
connected death pension.  However, during her July 2005 
hearing, she specifically indicated she wished to withdraw 
these claims.  Therefore, the Board will confine this 
discussion to the issue as set forth above.


FINDINGS OF FACT

1.  At the time of the veteran's death, he was service 
connected for small intestinal parasitism (ascariasis).  His 
disability evaluation was 10 percent.

2.  Service connection for the cause of the veteran's death 
was denied by a Hearing Officer decision in December 1991, of 
which the appellant was notified in February 1992.  An appeal 
of that decision was not perfected.

3.  None of the diseases subject to presumptive service 
connection for former POWs was causally related to the 
veteran's death. 

4.  The evidence received since the December 1991 Hearing 
Officer decision does not bear directly and substantially 
upon the issue of service connection for the cause of the 
veteran's death, nor is it, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of this 
issue.

CONCLUSIONS OF LAW

1.  The December 1991 Hearing Officer decision denying 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2005); 38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1991).

2.  Evidence submitted since the December 1991 Hearing 
Officer decision is not new and material; thus, that claim 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In an August 2004 letter, the RO informed the appellant of 
its duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  In 
addition, the appellant was advised, by virtue of a detailed 
March 2003 statement of the case (SOC) and October 2004 and 
May and October 2005 supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claim.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the October 2004 SSOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Legal Criteria/Analysis

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities when manifested to a compensable 
degree within the initial post-service year or other 
prescribed period.  38 C.F.R. §§ 3.307, 3.309(a).

Pursuant to 38 C.F.R. § 3.309(c) (2004), if a veteran is a 
former prisoner of war (POW) and as such was interned or 
detained for not less than 30 days, certain diseases, listed 
below, shall be service-connected if manifest to a degree of 
10 percent or more at any time after service discharge or 
release from active military service, even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.

These listed diseases are avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite (if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite); 
post-traumatic osteoarthritis; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy except where 
directly related to infectious causes, and cirrhosis of the 
liver.  For the purposes of this section, the term beriberi 
heart disease includes ischemic heart disease in a former POW 
who had experienced localized edema during captivity.  38 
C.F.R. §§ 3.307, 3.309(c).

In October 2004, the Secretary of Veterans Affairs issued an 
interim final rule to effectuate a statutory amendment which 
eliminated the 30-day requirement for certain disorders, and 
to add certain additional diseases which the Secretary has 
determined warrant a presumption of service connection for 
former POWs.  See Veterans Benefits Act of 2003, Public Law 
No. 108-183 (Dec. 16, 2003); 69 Fed. Reg. 60,083 (Oct. 7, 
2004).  As a result, 38 C.F.R. §§ 3.309(c), as published in 
the Federal Register, now reads as follows:

(c) Diseases specific as to former prisoners of 
war.  (1) If a veteran is a former prisoner of 
war, the following diseases shall be service 
connected if manifest to a degree of disability 
of 10 percent or more at any time after discharge 
or release from active military, naval, or air 
service even though there is no record of such 
disease during service, provided the rebuttable 
presumption provisions of Sec. 3.307 are also 
satisfied.
    Psychosis.
    Any of the anxiety states.
    Dysthymic disorder (or depressive neurosis).
    Organic residuals of frostbite, if it is 
determined that the 
veteran was interned in climatic conditions 
consistent with the 
occurrence of frostbite.
    Post-traumatic osteoarthritis.
    Atherosclerotic heart disease or hypertensive 
vascular disease 
(including hypertensive heart disease) and their 
complications 
(including myocardial infarction, congestive 
heart failure, 
arrhythmia).
    Stroke and its complications.

    (2) If the veteran:
    (i) Is a former prisoner of war and;
    (ii) Was interned or detained for not less 
than 30 days, the 
following diseases shall be service connected if 
manifest to a degree 
of 10 percent or more at any time after discharge 
or release from 
active military, naval, or air service even 
though there is no record 
of such disease during service, provided the 
rebuttable presumption 
provisions of Sec. 3.307 are also satisfied.
    Avitaminosis.
    Beriberi (including beriberi heart disease).
    Chronic dysentery.
    Helminthiasis.
    Malnutrition (including optic atrophy 
associated with 
malnutrition).
    Pellagra.
    Any other nutritional deficiency.
    Irritable bowel syndrome.
    Peptic ulcer disease.
    Peripheral neuropathy except where directly 
related to infectious 
causes.
    Cirrhosis of the liver.

    Authority:  38 U.S.C. 1112(b).

69 Fed. Reg. 60,090 (Oct. 7, 2004).  In addition, the Note 
immediately following the list of diseases, pertaining to 
beriberi heart disease, has been removed.  Id.  The 
regulatory change has now been codified in 38 C.F.R. Part 3 
(2005).

To assure that every consideration is extended to the 
appellant, the Board will consider both the old and new POW 
presumption rules in this case.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, and the amendment was explicitly made 
applicable only to applications to reopen finally disallowed 
claims received by VA on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2005)).  As the appellant's application to reopen 
was received prior to this date, in July 1999, the pre-
existing version of 38 C.F.R. § 3.156 applies.  All citations 
in this decision refer to the "old" version of 38 C.F.R. § 
3.156.

With the above criteria in mind, the relevant evidence will 
be summarized.  A December 1991 rating decision denied 
service connection for the cause of the veteran's death.  The 
appellant did not file a notice of disagreement to initiate 
an appeal.  Thus, the December 1991 rating decision was 
final.  No other rating decision specifically addressed the 
issue of service connection for cause of death until the 
November 2001 rating decision, as to which the appellant 
perfected the current appeal.

Summarizing the evidence of record at the time of the 
December 1991 rating decision, the veteran's service records 
are silent for treatment for any diseases or disorders.  In 
November 1945, when asked, on an Affidavit for Philippine 
Army Personnel, to list all wounds and illnesses incurred 
from December 1941 to the date of his return to military 
control, the veteran responded, "none."  Upon discharge in 
February 1946, the veteran's examination was entirely normal.

In a January 1958 affidavit, M.C., M.D., indicated that he 
treated the veteran in October 1945 for pulmonary 
tuberculosis.  He had occasionally sought treatment since 
then for the same ailment.

A January 1958 X-ray report shows moderate infiltrations on 
the right and minimal infiltrations on the left.

An August 1963 X-ray report shows an impression of pulmonary 
tuberculosis.

A March 1965 X-ray report shows an impression of pulmonary 
tuberculosis.

A January 1980 private treatment record shows the veteran was 
diagnosed with peptic ulcer.

In a June 1980 written statement, M.A., M.D., indicated that 
the veteran was hospitalized that month for cerebrovascular 
accident (CVA), probably thrombosis affecting the right upper 
and lower extremities, and for amoebic colitis.

In a December 1982 affidavit, Dr. C indicated that he treated 
the veteran in 1942 for dysentery, malaria, heart disease, 
and malnutrition, and currently treated the veteran for 
dysentery and heart disease.

In January 1987, the veteran underwent VA POW protocol 
examination.  The diagnoses were immature cataract and myopic 
compound astigmatism in both eyes, hypertensive heart 
disease, old CVA, and pulmonary pathology in both upper 
lobes.  There was no current disability resulting from 
nutritional deficiencies.  There was also noted to be no 
mental disease.

October and November 1987 private hospital records show the 
veteran was treated for thought disorder, apathy, withdrawal 
from reality, weakness on the left side of his body, 
headaches, dizziness, and a history of a CVA in 1980.

In December 1987, the veteran underwent VA examination.  The 
diagnoses were organic brain syndrome associated with 
arteriosclerosis.  The examiner stated there was no residual 
of malnutrition present.  A February 1988 neuropsychiatric 
examination noted organic brain syndrome with 
arteriosclerosis.

In a June 1989 written statement, A.P., M.D., indicated that 
the veteran was diagnosed with organic brain syndrome, 
senility, psychosis, rheumatoid arthritis, and peptic ulcer.

In August 1989, the veteran underwent VA examination.  He was 
diagnosed with hypertrophic degenerative disease of the 
lumbar spine with bilateral sacroiliac arthritis and small 
intestinal parasitism, probably ascariasis.

In A December 1989 rating decision, the RO awarded the 
veteran service connection for a small intestinal parasitism 
(acariasis) and assigned a 10 percent evaluation.

The veteran's June 1990 death certificate shows the immediate 
cause of his death was cardiopulmonary arrest.  The 
antecedent cause of his death was lung cancer.  The 
underlying cause of his death was malnutrition, and another 
significant condition contributing to his death was anxiety 
neurosis.  He was 72 years of age.

In November 1991, the appellant testified before a hearing 
officer at the RO.  She indicated that the last illness he 
had before he died was loose bowel movement.

In denying the appellant's claim in November 1991, the 
Hearing Officer indicated that the evidence of record did not 
establish that the veteran's cause of death was related to 
disabilities incurred or aggravated in military service.  The 
evidence did not show that ulcer disease or anxiety neurosis 
contributed materially or substantially to the cause of 
death.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Reviewing the evidence submitted in conjunction with the 
appellant's request to reopen her claim, private hospital 
records dated in May and June 1980 show the veteran was 
admitted and diagnosed with amoebic colitis, cerebrovascular 
accident, thrombosis, and right hemiplegia.

Private hospitalization records dated in December 1980 show 
the veteran was admitted and diagnosed with an old 
cerebrovascular accident, right hemiparesis, hypertensive 
cardiovascular disease, cardiomegaly, and cardiac functional 
capacity.

Private hospitalization records dated from November 1989 to 
March 1990 show the veteran was admitted and diagnosed with 
squamous cell carcinoma of the lung and chest pain.

In a December 2004 written statement, a fellow soldier of the 
veteran indicated that the knew that the sickness that caused 
the veteran's death was service connected during World War 
II.

In July 2005, the veteran testified before a Hearing Officer 
at the RO.  She remembered caring for the veteran in the days 
before his death.  He complained of stomach pain.  The 
appellant withdrew her claims for accrued benefits and non-
service-connected death pension.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for cause of death.  While the 
hearing transcript and hospitalization records constitute new 
evidence, in that they were not of record at the time of the 
previous final decision, they are not material because they 
do not bear directly and substantially on the issue at hand.  
In this regard, this evidence does not show that any of the 
diseases which caused the veteran's death were etiologically 
related to pathology or symptomatology incurred during 
service or the initial one-year period after service 
separation.  Indeed, this medical evidence only relates to a 
time period within ten years of the veteran's death and more 
than thirty years after his separation from service.

The Board is well aware of the liberalizing provisions of the 
new POW regulation.  The mere presence of a statutory or 
regulatory amendment does not automatically require reopening 
of a previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993).  Also, a regulatory change in an 
evidentiary burden is not evidence and cannot constitute new 
and material evidence.   Routen v. West, 142 F.3d 1434, 1441 
(Fed. Cir. 1998).  In any event, even if we were to reopen 
this claim based upon the additional diseases added to the 
presumption list and/or the modification of the 30-day POW 
requirement, there would be no basis for a grant of service 
connection for the cause of the veteran's death under the 
facts shown by competent evidence in the record.

The death certificate shows that the immediate cause of 
death, cardiopulmonary arrest, was brought about by lung 
cancer, which was not shown in service or until many years 
later.  Moreover, lung cancer is not a POW presumptive 
disease.  In addition, although malnutrition and anxiety 
neurosis are on the list of POW presumption diseases, there 
has been no evidence submitted, in either the previous claim 
for death benefits or the present request to reopen, which 
shows that either condition was present at any time near his 
death.  In fact, VA examinations in 1987 and 1988 ruled out 
disability due to malnutrition or any anxiety disorder.

It is clear that lung cancer was the primary cause of the 
veteran's death, and that it was an overwhelming condition 
which brought about death irrespective of any other health 
problems the veteran might have had.  Thus, under 38 C.F.R. § 
3.312, it would not be reasonable, even if this claim were 
reopened, to hold that any other condition, whether service 
connected or not, caused or contributed to cause the 
veteran's death at the age of 72 years.

Furthermore, the only other additional evidence submitted by 
the appellant, consisting of portions of the veteran's 
service medical records and various written statements, is 
duplicative of evidence already associated with the claims 
file and, therefore, is not new.

The Board recognizes that the appellant sincerely believes 
that the veteran's service-connected disabilities caused his 
death.  However, the appellant is not deemed competent to 
offer evidence as to diagnosis, medical etiology, or 
causation.  The same is true of the fellow soldier who 
submitted the December 2004 written statement.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the evidence received 
subsequent to the December 1991 Hearing Officer decision is 
not new and material and does not serve to reopen the claim 
for service connection for the cause of the veteran's death.  
Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996); Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for the cause of the veteran's 
death is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


